Title: To John Adams from Francis Bowens, 12 May 1780
From: Bowens, Francis
To: Adams, John


     
      Gentleman
      Ostende the 12 May 1780
     
     I am honourd with your allways respectable Letter of the 5 Instant. The little Box you mention and markd ’A’ wich Mr. Digges of London has send me, was handed in good Condition a few Days ago, and as pampletts, Books and all such goods are admitted in french without any Difficulty. I have forward sayd Box the Day by a Carriage for Lille and have recommand to my Correspondant of the sayd Town Mr. Augs. Le Sage who will take the particularist Care for and forward to you by the Diligence. The little expences and Charges I have pay’d, will be put on Account of Mr. Digges. You may be persuaded Gentleman that I schall take allways the greatest Care possible for all Kinds of Articles you schould send to my Care, and that all your Orders will be follow’d with all the prudence and secrecy possible.
     I schall be certainly Gentleman very flatterd in receiving your Orders and will be happy if you will grant me your protection and confiance. I will give you in all Occasion, proofs of the greatest regard and respect with wich I remain, Gentleman! Your most humble & obedient Servant
     
      F Bowens
     
    